PER CURIAM:
Teeran Tyron Gresham appeals the district court’s order denying his “Motion to Recall” the court’s June 2, 2009 order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gresham, No. 7:03-cr-00064-F-l, 2010 WL 2632019 (E.D.N.C. June 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.